UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 17, 2009 Global Entertainment Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 000-49679 93-1221399 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2375 E. Tropicana Avenue, Suite 8-259, Las Vegas, NV 89119 (Address of Principal Executive Office) (Zip Code) (702) 516-9684 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 4.MATTERS RELATED TO ACCOUNTANTS AND FINANCIAL STATEMENTS ITEM 4.02. NON-RELIANCE ON PREVIOUSLY ISSUED FINANCIAL STATEMENTS OR A RELATED AUDIT REPORT OR COMPLTED INTERIM REVIEW. (a)On August 17, 2009, the Company was notified by the Securities andExchange Commission that the Public Company Accounting Oversight Board (“PCAOB”) revoked the registration of Lawrence Scharfman & Co., CPA, P.C (“Scharfman”), its independent accountants. As Scharfman is no longer registered with the PCAOB, the Company may not include its audit reports or consents in our future filings with the SEC.The Company is in the process of identifying a PCAOB – registered accounting firm to be engaged to reaudit the Company’s financial statements for the 2008 fiscal year and to audit its financial statements for the 2009 fiscal year. The Company engaged the accounting firm of Larry O’Donnell, CPA. P.C. to review its most recently filed Form 10-Q for the quarter ended June 30, 2009. (b)The Company has provided a copy of this disclosure to Scharfman and has asked that they provide a letter addressed to the Commission stating whether they agree with the statements made by the Company in response to this Item 4.02, and if they do not, stating the respects in which it does not agree.A copy of the response letter is attached hereto as an Exhibit. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (a)Financial Statements Not applicable. (b)Pro Forma Financial Information Not applicable. (c)Exhibits: 1.SEC letter to the Company 2.Lawrence Scharfman & Co., CPA, P.C. response letter SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBAL ENTERTAINMENT HOLDINGS, INC. (Registrant) Date:August 21, 2009 By: /s/GARY RASMUSSEN Gary Rasmussen Chief Executive Officer
